Citation Nr: 1044562	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  09-24 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis C infection.

2.  Entitlement to service connection for chronic renal failure, 
claimed as secondary to hepatitis C infection.

3.  Entitlement to service connection for hypertension, claimed 
as secondary to hepatitis C infection.

4.  Entitlement to service connection for congestive heart 
failure, claimed as secondary to hepatitis C infection.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to March 
1973.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a September 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Board remanded the case in January 2010 for the purpose of 
scheduling the Veteran for a hearing at the RO before a Member of 
the Board.  The Veteran subsequently testified before the 
undersigned Veterans Law Judge in a hearing at the RO in April 
2010; a transcript of proceeding is associated with the claims 
files. 


FINDINGS OF FACT

1.  Hepatitis C infection was not innocently acquired during 
active service.

2.  The Veteran has no service-connected disabilities.

3.  Chronic renal failure, hypertension and congestive heart 
failure developed many years after discharge from service and are 
not etiologically related to active service.


CONCLUSIONS OF LAW

1.  Hepatitis C infection was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2010).
 
2.  Chronic renal failure was not incurred in or aggravated by 
active duty, and its incurrence or aggravation during such 
service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

3.  Hypertension was not incurred in or aggravated by active 
duty, and its incurrence or aggravation during such service may 
not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

4.  Congestive heart failure was not incurred in or aggravated by 
active duty, and its incurrence or aggravation during such 
service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts entitlement to service connection for 
hepatitis C infection, chronic renal failure, hypertension and 
congestive heart failure.  The Board will initially discuss 
certain preliminary matters and will then address the pertinent 
law and regulations and their application to the facts and 
evidence.


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent 
part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and 
the pertinent implementing regulation, codified at 38 C.F.R. 
§ 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  

As part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  Although the regulation previously required VA to 
request that the claimant provide any evidence in the claimant's 
possession that pertains to the claim, the regulation has been 
amended to eliminate that requirement for claims pending before 
VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held the plain language of 
38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to 
the VCAA be provided "at the time" or "immediately after" VA 
receives a complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 
119 (2004).  

The timing requirement articulated in Pelegrini applies equally 
to the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The Veteran in this case was provided adequate VCAA notice, to 
include with respect to the disability-rating and effective-date 
elements, by letters sent in March and April 2008, prior to 
issuance of the September 2008 rating decision on appeal.

The Board also finds the Veteran has been afforded adequate 
assistance in regard to the claims.  The Veteran's service 
treatment records (STRs) and Social Security Administration (SSA) 
disability records are associated with the files.  Post-service 
treatment records have been obtained from those VA and non-VA 
providers identified by the Veteran as having relevant records.  
Neither the Veteran nor his representative has identified any 
other evidence that could be obtained to substantiate the claims, 
and the Board is also unaware of any such evidence.  

The Veteran has not been afforded a VA medical examination and no 
medical opinion has been obtained in response to the claims 
decided herein.  However, as noted in detail below he has not 
presented a prima facie case for service connection in regard to 
any of those claims; accordingly, remand for medical examination 
or opinion is not required.  See 38 U.S.C.A. § 5103A(d); 38 
C.F.R. §  3.159(c)(4).  See also Wells v. Principi, 326 F. 3d. 
1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 
(2004) (per curiam).  The Board acknowledges that a veteran's 
reports of a continuity of symptomatology can satisfy the 
requirement for evidence that the claimed disability may be 
related to service; see McLendon v. Nicholson, 20 Vet. App. 79, 
83 (2006).  However, the Veteran has not reported continuity of 
symptomology in regard to any of the claims so McLendon does not 
apply in this case.  

In sum, the Board is satisfied that that any procedural errors in 
the Originating Agency's development and consideration of the 
claims were insignificant and not prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claims.

General Legal Principles

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease initially diagnosed 
after service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

However, direct service connection may be granted only when a 
disability was incurred or aggravated in line of duty, and not 
the result of the veteran's own misconduct or, for claims filed 
after October 31, 1990, the result of his or her abuse of alcohol 
or drugs.  38 C.F.R. § 3.301(a).

The isolated and infrequent use of drugs by itself will not be 
considered willful misconduct; however, the progressive and 
frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy or 
experience their effects and the effects result proximately and 
immediately in disability or death, such disability or death will 
be considered the result of the person's misconduct.  Organic 
diseases and disabilities that are a secondary result of the 
chronic use of drugs and infections coinciding with the injection 
of drugs will not be considered of willful misconduct origin.  
(See paragraph (d) of this section regarding service connection 
where disability or death is a result of abuse of drugs).  
38 C.F.R. § 3.301(c)(3).

An injury or disease incurred during active service shall not be 
deemed to have been incurred in the line of duty if such injury 
or disease was a result of the abuse of alcohol or drugs.  For 
the purpose of this paragraph, drug abuse means the use of 
illegal drugs (including prescription drugs that are illegally or 
illicitly obtained), the intentional use of prescription or non-
prescription drugs for a purpose other than the medically 
intended use, or the use of substances other than alcohol to  
enjoy their intoxicating effects.  38 C.F.R. § 36.301(d).

In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), reh'g en 
banc denied, 268 F.3d 1340 (2001), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that 38 
U.S.C.A. § 1110 precludes compensation for secondary disabilities 
such as cirrhosis that result from primary substance abuse.  Id. 
at 1376.

Service connection may also be granted for disability that is 
proximately due to or the result of service-connected disability.  
38 C.F.R. § 3.310(a).  Additional disability resulting from the 
aggravation of a nonservice-connected disability by a service-
connected disability is also compensable under 38 C.F.R. § 
3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of the matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.

Analysis

Service connection for hepatitis C infection

Risk factors for hepatitis C include intravenous (IV) drug use, 
blood transfusions before 1992, hemodialysis, intranasal cocaine, 
high-risk sexual activity, accidental exposure while a health 
care worker, and various kinds of percutaneous exposure such as 
tattoos, body piercing, acupuncture with non-sterile needles, 
shared toothbrushes or razor blades.  See VBA letter 211B (98-
110) November 30, 1998.

A VA Fast Letter (FL) issued in June 2004 (FL 04-13, June 29, 
2004) identified "key points" that included the fact that 
hepatitis C is spread primarily by contact with blood and blood 
products, with the highest prevalence of hepatitis C infection 
among those with repeated, direct percutaneous (through the skin) 
exposure to blood (i.e., intravenous drug users, recipients of 
blood transfusions before screening of the blood supply began in 
1992, and hemophiliacs treated with clotting factor before 
1987).  Another "key point" was the fact that hepatitis C can 
potentially be transmitted with the reuse of needles for tattoos, 
body piercing, and acupuncture.  It was concluded in FL 04-13 
that the large majority of hepatitis C infections can be 
accounted for by known modes of transmission, primarily 
transfusion of blood products before 1992, and injection drug 
use.

Service treatment records (STRs) show no indication of symptoms 
associated with hepatitis infection.  Report of Medical 
Examination in February 1973, coincident with the Veteran's 
discharge, shows clinical evaluation of all systems as "normal" 
and shows no abnormal laboratory findings.

The Veteran stated in his claim, received in February 2008, that 
he believes his hepatitis C is due to heroin use in service.  
Drug abuse is not objectively shown by any service records in the 
file; however, but even if arguendo the Veteran acquired 
hepatitis by intravenous (IV) drug use in service the claim would 
be denied because VA benefits may not be paid for disability 
resulting from willful misconduct.  See 38 C.F.R. § 3.301(d).
 
In order to deny a claim based on a finding of willful 
misconduct, a preponderance of the evidence must support such a 
finding.  Smith v. Derwinski, 2 Vet. App. 241, 244 (1992).  In 
this regard, the Veteran does not assert, and the evidence does 
not show, that he encountered any risk factors for hepatitis C 
during service other than IV drug use (as noted below, airgun 
immunization is not recognized by VA as a risk factor).  The 
preponderance of the evidence thus supports a finding that 
hepatitis C infection, if indeed acquired in service, was 
acquired as a result of the Veteran's willful misconduct. 

The Board also notes that in addition to the Veteran's admitted 
heroin use during service he has a history of substance abuse 
after discharge from service (see VA substance abuse clinic note 
dated in September 1999, in which the Veteran reported use of 
heroin, cocaine and marijuana until February 1987).  Given 
exposure to such risk factors during and after service, it is 
impossible to determine exactly when and how the infection was 
acquired, but the Board is satisfied the infection was not 
innocently acquired during active service.

VA must consider all favorable lay evidence of record.  38 USCA § 
5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, 
the Board has considered the lay evidence submitted by the 
Veteran in the form of his testimony before the Board and his 
correspondence to VA.  

The Veteran testified before the Board in April 2010 that during 
basic training he received immunization by an airgun, following 
which he became ill with symptoms that were never diagnosed.  He 
used IV drugs during service, and after service he used crack 
cocaine.  In 1982, in conjunction with his post-service 
employment, he had a blood test that showed high enzymes in the 
blood although without diagnosing hepatitis.    

The Veteran is competent to report having received an 
immunization by airgun during service, and having become sick 
immediately thereafter, and his report is credible.  However, VA 
has not established that injection by airgun is a risk factor for 
hepatitis C infection, and there is no competent evidence of 
record suggesting that the Veteran's hepatitis C infection is 
related to the air gun injection or that the symptoms experienced 
after the injection were manifestations of hepatitis 
C.  Therefore, although the Veteran's account is competent and 
credible, it does not show that infection was innocently acquired 
during active service.   

Based on the medical and lay evidence above, the Board finds the 
Veteran did not innocently acquire hepatitis C infection during 
active service.  Accordingly, the criteria for service connection 
are not met and the claim must be denied.

The Board has considered the benefit-of-the-doubt rule, but finds 
that the evidence in this case preponderates against the claims 
and the rule does not apply.  Gilbert, 1 Vet. App. 49, 54.
  
Service connection for chronic renal failure, hypertension and 
congestive heart failure

VA cardiology notes dated in September 2003 characterize the 
Veteran's current renal and cardiovascular disorders as renal 
failure secondary to uncontrolled hypertension and as 
hypertensive cardiovascular disease with related diastolic heart 
failure.  Because the three claimed disorders are interrelated, 
the Board will consider them within a single discussion.

Where a veteran served for at least 90 days during a period of 
war and manifests cardiovascular-renal disease, including 
hypertension, to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Under VA rating criteria, the term "hypertension" means that 
the diastolic blood pressure is predominantly 90mm or greater, 
and "isolated systolic hypertension" means that the systolic 
blood pressure is predominantly 160mm or greater with a diastolic 
blood pressure of less than 90mm.  Hypertension or isolated 
systolic hypertension must be confirmed by ratings two or more 
times on at least three different days.  38 C.F.R. § 4.104, 
Diagnosis Code 7101, Note (1).
 
A VA housebound examination, performed by a physician in October 
2004, provides relevant diagnoses of chronic renal failure and 
hypertension, and the September 2003 VA cardiology consult cited 
above provided an impression of hypertensive cardiovascular 
disease and related diastolic heart failure.  Accordingly, the 
Veteran has shown that he has these claimed disabilities.

However, a veteran seeking disability benefits must establish not 
only the existence of a disability, but also an etiological 
connection between his military service and the disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. 
West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 
Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).  
 
The Veteran asserts his claimed chronic renal failure, 
hypertension and congestive heart failure are secondary to 
hepatitis C infection.  He also asserts his claimed disorders are 
due to medication for depression that began in service.  (The 
Board notes at this point that the Veteran is diagnosed with 
current depressive disorder, but service connection for 
depression was specifically denied in an unappealed rating 
decision issued in March 2009.)

Per the Board's decision above, hepatitis C infection is not a 
service-connected disability and can therefore not be the basis 
for a claim of secondary service connection, and he has no other 
service-connected disabilities.  The Board will accordingly 
consider whether service connection is warranted on a direct 
basis or presumptive basis.

STRs show no indication of any of the claimed disorders.  Report 
of Medical Examination in February 1973, coincident with the 
Veteran's discharge, shows clinical evaluation of the 
genitourinary system, heart and vascular system as "normal" and 
his blood pressure was 120/80; psychiatric evaluation was also 
"normal."  

The Veteran was discharged from active service in February 1973.  
The record contains a self-reported Report of Medical History 
dated in July 1976, submitted for purpose of enlistment in the 
National Guard, in which the Veteran denied history of heart 
trouble, high blood pressure or stomach/liver/intestinal trouble; 
he also denied history of depression or excessive worry.  The 
coincident Report of Medical Examination shows clinical 
evaluation of all systems to be "normal" and blood pressure to 
be 120/70.

Based on the July 1976 reports cited above, showing normal 
cardiovascular and renal systems three years after discharge from 
service, the Board concludes that none of the claimed 
disabilities was manifested to a compensable degree within the 
first year after discharge from service.  Accordingly, 
presumptive service connection under 38 C.F.R. § 3.309(a) is not 
warranted in this case.

A decision by the Social Security Administration in June 2005 
granted disability benefits for chronic renal failure (primary 
diagnosis) and affective or mood disorder (secondary diagnosis).  
Review of the voluminous treatment records associated with the 
SSA disability file does not show any evidence of a relationship 
between such renal disorder and active service.

The Veteran testified before the Board in April 2010 that he 
believes his claimed disorders originate with organ damage caused 
by the hepatitis C infection, but he also believed that the 
claimed disorders may be due to valium that was in cough syrup 
that he was given in service.

STRs show the Veteran received a "cold pack" in September 1972.  
There is no indication in STRs that the Veteran was ever given a 
cough suppressant with prescription-strength ingredients (codeine 
3, etc.) or that he was given valium for any reason.  Further, in 
the self-reported Report of Medical History dated in July 1976 
cited above, the Veteran specifically denied history of chronic 
cough or history of psychiatric disorder (depression or excessive 
worry or nervous trouble of any sort).

In regard to the Veteran's assertions above, he is competent as a 
layperson to testify in regard to the onset and continuity of 
symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  He is also competent to 
report events during service, such as going on sick call.  

However, once evidence is determined to be competent, the Board 
must determine whether such evidence is also credible.  See Layno 
v. Brown, 6 Vet. App. 465 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony may 
be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to be 
made after the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal inconsistency, 
facial plausibility, self interest, consistency with other 
evidence of record, malingering, desire for monetary gain, and 
demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board may weigh the absence if contemporaneous 
medical evidence against the lay evidence in determining 
credibility, but the Board cannot determine that lay evidence 
lacks credibility  merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  The Board may not ignore a veteran's 
testimony simply because he or she is an interested party and 
stands to gain monetary benefits; personal interest may, however, 
affect the credibility of the evidence.  Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991).

In this case the Board finds that the Veteran's account of having 
been administered narcotic cough syrups and valium during 
service, as a putative cause of his current claimed disorders, is 
inconsistent with contemporaneous treatment records, which show 
no such prescriptions, and is also inconsistent with his own 
assertion three years after discharge from service that he did 
not have symptoms that would prompt such prescriptions.  His 
account is accordingly not credible.

To the degree that the Veteran asserts his own personal belief 
that his claimed disorders may have been innocently acquired 
during service, the Veteran as a layperson is not considered 
capable of opining, however sincerely, in regard to causation of 
a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), 
aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert 
denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993); Bostain v. 
West, 11 Vet. App. 124, 127 (1998); Grivois v. Brown, 6 Vet. App. 
135 (1994).  Rather, it is the province of trained health care 
professionals to enter conclusions that require medical 
expertise, such as opinions as to diagnosis and causation; see 
Jones v. Brown, 7 Vet. App. 134, 137 (1994).  The file in this 
case contains no competent medical evidence of a relationship 
between the claimed disorders and active service.

Based on the medical and lay evidence above the Board finds the 
Veteran's claimed hypertension, chronic renal failure and chronic 
congestive heart failure have no etiological relationship to 
active service.  Accordingly, the criteria for service connection 
are not met and the claims must be denied.

The evidence preponderates against these claims and the benefit-
of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.


							(CONTINUED ON NEXT PAGE)


ORDER

Service connection for hepatitis C infection is denied.

Service connection for chronic renal failure is denied.

Service connection for hypertension is denied.

Service connection for congestive heart failure is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


